Citation Nr: 1523607	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-33 404	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from May 1985 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part denied service connection for tinnitus.  

The Veteran requested a Board hearing before a Veterans Law Judge when he filed a July 2009 substantive appeal, VA Form 9.  After initially requesting a postponement of that hearing in May 2012 correspondence, the Veteran was informed of a scheduled September 2012 hearing.  The Veteran failed to report for that scheduled hearing and has not requested that such be rescheduled.  Accordingly, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This case was initially before the Board in September 2013, when the Board denied service connection for tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a December 2014 memorandum decision, wherein the Court set aside the September 2013 Board decision and remanded the case back to the Board for further action.  

In the December 2014 memorandum decision, the Court indicated that the Veteran's DD Form 214 included the word "combat."  Review of the DD Form 214 reveals that this was a reference to the fact that the Veteran had received the "Combat Readiness Medal."  Nevertheless, the Court pointed out that the Board had erred in its application 38 U.S.C.A. § 1154(b), particularly with respect to the Veteran's lay statements regarding his symptomatology of tinnitus during service as a fighter pilot.  The Court specifically noted that the Board had cited to 38 U.S.C.A. § 1154(b) when it accepted the Veteran's assertions of significant in-service noise exposure.  Fortunately, the Court's action now allows the Board the opportunity to correct any errors in its prior decision.  

Because of the Court's critique and a March 2012 examiner's discount of and failure to address the Veteran's lay statements with respect to tinnitus symptomatology experienced during service and since, the Board finds that a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment or evaluation that he may have had for his tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

Action should also be taken to confirm the Veteran's participation in any combat with the enemy.  The service department's and the Veteran's assistance should be sought as necessary to corroborate participation in combat.

2.  Thereafter, schedule the Veteran for a VA audiological examination in order to determine whether any tinnitus is related to the Veteran's military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  

The examination report should discuss the Veteran's complaints of tinnitus, and its impact on his activities of daily living and occupational functioning.  The examiner should also address the Veteran's history of tinnitus, to include when it began, as well as his history of noise exposure before, during and after military service.  

For any tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include noise exposure as a fighter pilot, as noted on the Veteran's Form DD-214.  

The examiner should also specifically discuss in his/her opinion the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, including (a) the five-year history of intermittent tinnitus reported in the March 2012 VA examination report; (b) his statements that he had tinnitus during service, though he did not seek treatment, as reported in his July 2009 substantive appeal, VA Form 9; and (c) any other statements made after this decision and/or to the examiner during the examination.

The examiner should address whether the noise exposure in service is the cause of any current tinnitus, as well as whether such tinnitus began during or was initially manifested during military service; the examiner should additionally discuss whether the Veteran's tinnitus has been chronic and continuous since his discharge from service.  An explanation of why the presence or absence of sensorineural hearing loss matters to the examiner's opinion regarding the onset of tinnitus should be set forth.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset of tinnitus and continuity of symptoms should be set forth in detail.  (All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.)

3.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim of service connection for tinnitus.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

